Citation Nr: 9931381	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1988 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied service connection 
for tinnitus and chronic sinusitis.  

The record reflects that although the veteran was scheduled 
to appear at a Board hearing in May 1999, the veteran failed 
to appear for such a hearing, and he did not indicate a 
desire to reschedule the Board hearing. 


FINDINGS OF FACT

1.  The veteran's tinnitus began during active service.

2.  There is no medical evidence showing a nexus or link 
between the veteran's claimed sinusitis and his period of 
active service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral tinnitus was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic sinusitis.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well- grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Tinnitus

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was treated 
for, or diagnosed with, tinnitus.  However, an April 1991 
treatment record states that the veteran was advised to use 
disposable earplugs when exposed to noise.  

A February 1998 VA audiological examination report stated 
that the veteran reported having bilateral, constant 
tinnitus, in the form of a high-pitched ringing.  The veteran 
stated his tinnitus was bothersome but tolerable and was of 
10 years' duration.  Upon a VA ear examination, also 
performed in February 1998, it was reported that the veteran 
denied having a history of tinnitus. 

Although the SMRs do not reveal a diagnosis of tinnitus, they 
do indicate that the veteran was exposed to noise, as he was 
counseled, in April 1991, to where disposable ear plugs when 
he would be exposed to noise.  Thus, it is apparent that the 
veteran was exposed to acoustic trauma while  on active duty 
with the United States Navy from March 1988 to September 
1997.  While the service medical records show no tinnitus, a 
VA compensation examination within six months of service 
noted a history of tinnitus beginning during the veteran's 
period of active duty.  The Board is cognizant of a second VA 
examination in February 1998 noting a negative history for 
tinnitus, but the veteran filed his claim within a few months 
of service and there is medical evidence of a post-service or 
current diagnosis.  It is the Board's judgment that the 
evidence is at least in equipoise as to whether the veteran 
currently has tinnitus with an onset during service.  
Accordingly, service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
II.  Chronic Sinusitis

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was treated 
for, or diagnosed with, sinusitis.  A July 1992 shows the 
veteran was assessed with strep throat.  A May 1993 periodic 
examination report specifically noted that the veteran had 
not complained of sinusitis, although complaints of having 
chronic or frequent colds, and hay fever, were reported, 
which was attributed to the change in climate.  The veteran's 
sinuses, however, were clinically evaluated as normal.  The 
June 1997 examination report upon separation from service 
also noted that the veteran complained of chronic cold 
symptoms and seasonal allergies, but the veteran again 
specifically denied sinusitis, and the veteran's sinuses were 
clinically evaluated as normal.  

A January 1998 VA general medical examination report included 
a physical examination of the sinuses and nose.  The sinuses 
were nontender and the nose was clear without any drainage.  
The veteran did complain of chronic congestion year round 
requiring antibiotic therapy approximately two to three times 
a year.

A January 1998 VA nose, sinus, larynx, and pharynx 
examination report stated that the veteran complained of 
chronic sinus drainage that had been occurring for the past 
several years, which required treatment with antibiotics two 
or three times a year when breathing became difficult.  The 
examiner noted that the veteran "has what appears to be 
sinus disease from history."  On examination, palpation of 
the maxillary and frontal sinuses failed to elicit any 
tenderness, there was no evidence of any crusting or purulent 
discharge, and the examiner made the general statement that 
"there was no evidence of sinusitis."  The diagnosis was 
chronic sinusitis.  

After a review of the pertinent medical evidence of record, 
the Board finds that the veteran's claim for chronic 
sinusitis is not well grounded.  First, although the SMRs do 
indicate that the veteran complained of chronic or frequent 
colds and allergies, he specifically denied sinusitis, and no 
diagnosis of, or treatment for, sinusitis, was ever noted in 
the SMRs.  Indeed, on his May 1993 periodic examination 
report and June 1997 discharge examination report, the 
veteran's sinuses were clinically evaluated as normal.  

Second, notwithstanding the January 1998 medical diagnosis of 
chronic sinusitis - made within a year of separation from 
service - this is a diagnosis made on the basis of a history 
provided by the veteran.  As such, it does not constitute 
competent medical evidence sufficient to make the veteran's 
claim well grounded because it was arrived at solely through 
a history given by the veteran, as mere history recorded by a 
medical examiner, unenhanced by any additional medical 
comment.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In relation to this finding, the Board finds it significant 
that the examiner found no symptoms or abnormal clinical 
findings associated with sinusitis.  And although the 
negative finding of any symptoms of sinusitis could be 
explained by the fact that veteran only exhibits symptoms two 
or three times a year, and he was not symptomatic at the time 
of the January 1998 examination, there were no medical 
records in the claims file substantiating that the veteran 
undergoes antibiotic therapy two or three times a year to 
treat his sinusitis.  Therefore, even assuming that the 
veteran does currently experience chronic sinusitis, there is 
no medical evidence linking such a diagnosis with his period 
of active service.

The veteran has submitted written statements contending that 
he currently suffers from chronic sinusitis that he incurred 
during service.  However, as a matter of law, these 
statements do not satisfy the medical nexus requirement and 
cannot, therefore, render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed is medical 
evidence showing that his current chronic sinusitis is 
related to service.  By this decision, the Board is informing 
the veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim for chronic sinusitis on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of the fact that the veteran filed his 
claim for service connection for sinusitis within months of 
service but, in the absence of medical evidence of a  nexus 
between a current diagnosis of sinusitis and service, the 
Board must find the claim not well grounded.  


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing monetary 
awards.

Entitlement to service connection for chronic sinusitis is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

